United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-2085
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                                  Brian D. Couch

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                            Submitted: April 12, 2021
                              Filed: May 26, 2021
                                 [Unpublished]
                                 ____________

Before KELLY, GRASZ, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

       Brian Couch was arrested by police during an area search for prowlers in
Independence, Missouri. When two officers tried to handcuff him, he tried to get
away. This set off a struggle between Couch and the officers, and all three ended up
fighting on the ground. Couch reached for a revolver in his jacket, and when one
officer noticed the gun, he told the other officer to render Couch unconscious, then
took the gun out of Couch’s jacket and tossed it away. Couch was briefly knocked
out by a neck restraint and was arrested.

       Couch was charged with being a felon in possession of ammunition, in
violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2), and pleaded guilty. At
sentencing, the district court 1 applied the six-level sentencing enhancement for
assaulting a police officer in the course of the offense in a manner creating a
substantial risk of serious bodily injury. U.S.S.G. § 3A1.2(c)(1). The court found
that Couch had assaulted police officers by trying to pull the loaded gun out of his
jacket and use it against the officers. Couch objected, arguing that the record did not
support the inference that he was attempting to assault the officers. The court
disagreed and overruled his objection.

       Couch raises the same argument on appeal. He says no record evidence
supports the district court’s inference that he reached for his gun to threaten officers.
He also says that the Government never proved his intent to commit assault and that
he really intended to throw the gun away.

       Findings about a defendant’s intent are reviewed for clear error. United States
v. Olson, 646 F.3d 569, 574 (8th Cir. 2011). A district court’s finding of fact is not
clearly erroneous if it is plausible in light of the record viewed in its entirety. United
States v. Roggeman, 279 F.3d 573, 581 (8th Cir. 2002).

       We see no clear error in the district court’s fact-finding. Couch resisted being
handcuffed, struggled violently on the ground, and reached for a gun during the fight.
The district court inferred that “based on the context of the evidence . . . [,] he was
trying to get to [the gun] to use it against the officers.” Sent. Tr. at 11–12. That
inference was plausible in light of the evidence showing that Couch was violently
fighting with the officers at the same time that he tried to pull out the gun.


      1
      The Honorable David Gregory Kays, United States District Judge for the
Western District of Missouri.
                                  -2-
      We have affirmed the district court’s application of the U.S.S.G.
§ 3A1.2(c)(1) sentencing enhancement several times in circumstances like these.
See United States v. Hill, 583 F.3d 1075, 1079–80 (8th Cir. 2009); see also Olson,
646 F.3d at 574. We follow those cases here.

      The judgment of the district court is AFFIRMED.
                     ______________________________




                                       -3-